Title: Thomas Jefferson’s Plea in Livingston v. Jefferson on Ground of Acting Officially, [ca. 28 February 1811]
From: Jefferson, Thomas,Livingston, Edward
To: United States Circuit Court, Virginia District


          
             ca. 28 Feb. 1811
          
          And the said Thomas according to the Statute in Such case made and provided, and by leave of the Court, for further plea in this behalf Saith, that as to the force and arms and as to the breaking in pieces and Cutting in pieces and destroying of the goods and chattels of the said Edward, either by the said Thomas himself or by his Servants, and as to the digging and raising or causing to be dug and raised the soil of the said Edward, by him the said Thomas or by his Servants and as to the Carrying away, or causing to be carried away the said Soil by him the said Thomas or by his Servants, and as to the converting the said Soil to the use of him the said Thomas, and as to the Cutting down of the banks of the said Canals by him the said Thomas or by his Servants, and as to all the other trespasses by him Supposed to have been done by him the said Thomas or by his Servants (except as to the breaking and entering the dwe Messuages or dwelling houses and closes or parcels of land thereto adjoining in the first and fifth Counts of the said declaration mentioned and except also as to the breaking and entering the closes in the Second and Sixth Counts of the said declaration mentioned and the putting out expelling and removing the said Edward therefrom, and the keeping and continuing him the said Edward so expelled and removed therefrom, for the space of time in the said declaration in that respect mentioned and also except as to the breaking and entering of the said closes in the third and seventh Counts of the said declaration mentioned and the driving off expelling and removing therefrom the said Edward with his Servants and workmen and forcing them to interrupt and quit their work, and the keeping & continuing the said Edward so removed from the possession of the said closes for the Space of time in the said declaration in that respect mentioned, and also except as to the breaking and entering the said closes in the fourth and eighth Counts of the said declaration mentioned, and the driving off expelling and removing therefrom the said Edward with his Servants and workmen, and forcing them to interrupt and quit their work, and the keeping and Continuing the Said Edward so removed from the possession of the said closes, for the Space of time in the Said declaration in that respect mentioned) he is not guilty in manner and form as the Said Edward hath above thereof Complained against him, & of this he putteth himself on the Country &cAnd as to the other supposed trespasses to wit, the said breaking and entering the messuages or & closes or parcels of land thereto adjoining on the first and fifth Counts of the said declaration mentioned and also as to the breaking and entering the closes in the second and Sixth Counts of the said declaration mentioned and the Putting out expelling and removing the said Edward therefrom, and the Keeping and Continuing him the said Edward so expelled & removed therefrom, for the space of time in the said declaration in that respect mentioned, and also as to the breaking and entering of the Said closes in the third and Seventh Counts of the said declaration mentioned and the driving off expelling and removing therefrom the said Edward therefrom with his Servants and workmen therefrom & forcing them to interrupt and quit their work; and the keeping & continuing the said Edward so removed, from the possession of the said closes, for the space of time in the said declaration in that respect mentioned, and also as to the breaking and entering of the said closes in the 4th & 8th Counts of the said declaration mentioned and the driving off expelling and removing therefrom the said Edward with his Servants and workmen, & forcing them to interrupt and quit their work, and the keeping & continuing the said Edward so removed from the possession of the said Closes for the Space of time in the Said declaration in that respect mentioned, he the said Thomas Saith that he the said Edward ought not to have or maintain his Said action thereof against him, because he Saith that the said Several messuages, dwelling houses closes and Parcels of land in the Several Counts of in the said declaration mentioned are one and the Same or parts of one and the same messuage, dwelling house close and Parcel of land which said close is called and known as the Batture of the Suburb St Mary, and that they are not other or different or Parts of other or different messuages dwelling houses and Closes, and that the aforesaid Messuage and the Said close or parcel of land called and known as the Batture of the Suburb St Mary are now and at the Several times when &c were part and Parcel of the territory of the United States of America established by an act of the Congress of the said United States in such case made and Provided under the name of the territory of Orleans, which said territory is a part of the Country ceded by the first Consul of the French Republic in the name of the french republic to the said United States forever in full Sovereignty, under the name of the Colony or province of Louisiana, by virtue of a treaty between the said United States & the said republic made and done at Paris on the 30th day of April in the year 1803 of our Lord 1803, by virtue of which said treaty the aforesaid Close Messuage and the said Close or parcel of Land Called and known as the Batture of the Suburb St Mary became vested in the said United States in full Sovereignty dominion & possession, on the day and in the year last mentioned & have so continued ever since: and the said Thomas further Saith, that before the time when &c, to wit, on theday ofin the year 1807 he the said Edward took possession of the said Messuage and Close, and unlawfully intruded himself thereon claiming the same exclusively for his own benefit, and with his servants and workmen was then and there employed in digging the Soil thereof, of the Said Close and raising a levee or embankment thereon, to the great injury of the good people of the said United States, and of the government thereof: whereupon & for which reason the said Thomas, on theday ofin the year 1807 aforesaid, being Pre then and long before and since President of the said United States, in order to perform his duty as president aforesaid, according to his judgment and conscience, did acting solely & exclusively in his character & office of President aforesaid, without any malicious malice against the said Edward, did direct the Marshal of the said territory, to remove therefrom, in the name & for the benefit of the said United States, from the said lands messuage and Close aforesaid, any and every person, who Should before have taken possession thereof or of any part thereof; By virtue of which said direction to the Said Marshal, he the said Marshal at the Several times when&c, & at the places where &c did enter on the Said Messuage close or & dwelling house thereon, of which he the Said Edward had So taken possession & with his Servants & workmen was so employed as aforesaid, and then and there gently and without force did put out and remove him the said Edward with his Servants and workmen aforesaid from the said Messuage or dwelling house and Close; which are the same supposed breaking entering & Putting out, driving off expelling & removing interrupting & forcing to quit and keeping & continuing removed in the introduction to this Plea particularly mentioned & whereof he the Said Edward hath above Complained against him the Said Thomas, & this he is ready to verify: wherefore he prays judgment if the said Edward ought to have or maintain his action aforesaid thereof against him &c—
           
        